MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Christopher G. Cirotto, appeals the district court’s grant of summary judgment to defendant, Trader Publishing Company, on his Title VII and state law claims arising out of his discharge from the company. He contends that the court erred in dismissing his Title VII claims; in denying him leave to amend his public policy tort claim based on a deceptive business practices theory; in ordering him to pay defendant’s fees associated with his motion to compel discovery; and in limiting him to ten depositions.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order dated on August 18, 2000.